Name: Commission Implementing Regulation (EU) NoÃ 403/2012 of 10Ã May 2012 amending for the 170th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 11.5.2012 EN Official Journal of the European Union L 124/32 COMMISSION IMPLEMENTING REGULATION (EU) No 403/2012 of 10 May 2012 amending for the 170th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 30 April 2012 and 3 May 2012 the Sanctions Committee of the United Nations Security Council decided to remove three natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing requests submitted by these persons and the Comprehensive Reports of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: Sad Abdullah Hussein Al-Sharif (alias Sad al-Sharif). Date of birth: 11.2.1964. Place of birth: Al-Medinah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) B 960789, (b) G 649385 (issued on 8.9.2006, expiring on 17.7.2011). Other information: Brother-in-law and close associate of Usama Bin Laden; said to be head of Usama Bin Laden's financial organization. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (2) Mounir Ben Habib Ben Al-Taher Jarraya (alias (a) Mounir Jarraya, (b) Yarraya). Address: (a) Via Mirasole 11, Bologna, Italy, (b) 8 Via Ariosto, Casalecchio di Reno (Bologna), Italy. Date of birth: (a) 25.10.1963, (b) 15.10.1963. Place of birth: (a) Sfax, Tunisia, (b) Tunisia. Nationality: Tunisian. Passport No: L065947 (Tunisian passport issued on 28.10.1995, expired on 27.10.2000). Date of designation referred to in Article 2a (4) (b): 25.6.2003. (3) Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Mnasri Fethi ben Rebai, (b) Mnasri Fethi ben al-Rabai, (c) Mnasri Fethi ben Rebaj, (d) Fethi Alic, (e) Amor, (f) Abu Omar, (g) Omar Tounsi, (h) Amar). Address: Birmingham, United Kingdom. Date of birth: (a) 6.3.1969, (b) 6.3.1963, (c) 3.6.1969. Place of birth: (a) Al-Sanadil Farm, Nefza, Governorate of Baja, Tunisia; (b) Tunisia; (c) Algeria. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002). Other information: Mothers name is Fatima Balayish. Date of designation referred to in Article 2a(4)(b): 25.6.2003.